UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 6/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (48.3%) (a) Principal amount Value Agency collateralized mortgage obligations (20.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.993s, 2032 $199,982 $297,811 IFB Ser. 3408, Class EK, 25.182s, 2037 95,232 139,297 IFB Ser. 2979, Class AS, 23.717s, 2034 30,338 38,833 IFB Ser. 3072, Class SM, 23.24s, 2035 145,701 209,146 IFB Ser. 3072, Class SB, 23.094s, 2035 130,524 186,110 IFB Ser. 3249, Class PS, 21.774s, 2036 100,608 138,348 IFB Ser. 3998, Class KS, IO, 6.548s, 2027 1,705,838 289,326 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 2,150,913 396,865 IFB Ser. 319, Class S2, IO, 5.848s, 2043 1,525,475 352,827 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 3,261,098 760,488 IFB Ser. 317, Class S3, IO, 5.828s, 2043 3,373,488 771,921 IFB Ser. 14-325, Class S1, IO, 5.798s, 2044 2,849,663 622,338 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 8,846,922 2,170,833 IFB Ser. 323, Class S1, IO, 5.798s, 2044 3,870,253 866,573 IFB Ser. 311, Class S1, IO, 5.798s, 2043 6,923,122 1,573,706 IFB Ser. 308, Class S1, IO, 5.798s, 2043 2,644,059 675,901 IFB Ser. 269, Class S1, IO, 5.798s, 2042 2,428,624 561,328 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 812,889 177,795 Ser. 3632, Class CI, IO, 5s, 2038 380,292 32,572 Ser. 3626, Class DI, IO, 5s, 2037 74,730 818 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,920,549 653,326 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,641,750 335,901 Ser. 4193, Class PI, IO, 4s, 2043 3,431,496 609,081 Ser. 304, Class C53, IO, 4s, 2032 1,847,057 332,415 Ser. 4338, Class TI, IO, 4s, 2029 3,849,012 548,483 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 3,300,865 767,835 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,187,661 511,366 Ser. 4122, Class AI, IO, 3 1/2s, 2042 4,326,813 665,236 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,951,184 607,484 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,957,455 297,377 Ser. 304, IO, 3 1/2s, 2027 3,736,533 436,390 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,744,017 351,920 Ser. 4165, Class TI, IO, 3s, 2042 8,266,929 1,102,807 Ser. 4183, Class MI, IO, 3s, 2042 3,456,036 482,808 Ser. 4210, Class PI, IO, 3s, 2041 2,453,612 278,811 Ser. 304, Class C45, IO, 3s, 2027 3,347,098 407,369 Ser. T-57, Class 1AX, IO, 0.004s, 2043 2,292,724 25,128 FRB Ser. 3326, Class WF, zero %, 2035 1,675 1,413 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 162,118 303,266 IFB Ser. 07-53, Class SP, 23.643s, 2037 124,351 184,337 IFB Ser. 08-24, Class SP, 22.726s, 2038 127,695 192,818 IFB Ser. 05-75, Class GS, 19.794s, 2035 112,264 150,108 IFB Ser. 05-83, Class QP, 16.999s, 2034 163,494 210,806 IFB Ser. 13-101, Class HS, IO, 6.348s, 2043 1,475,301 386,691 IFB Ser. 13-81, Class US, IO, 6.098s, 2043 2,047,368 365,558 IFB Ser. 13-10, Class KS, IO, 6.048s, 2043 1,922,784 389,767 IFB Ser. 13-19, Class DS, IO, 6.048s, 2041 4,268,759 774,213 IFB Ser. 13-41, Class SP, IO, 6.048s, 2040 1,666,322 266,812 Ser. 12-134, Class SA, IO, 5.998s, 2042 2,677,641 628,002 IFB Ser. 13-19, Class SK, IO, 5.998s, 2043 2,459,262 546,709 IFB Ser. 12-128, Class ST, IO, 5.998s, 2042 1,777,070 397,229 IFB Ser. 13-18, Class SB, IO, 5.998s, 2041 1,956,148 319,439 IFB Ser. 13-124, Class SB, IO, 5.798s, 2043 1,790,692 410,740 IFB Ser. 411, Class S1, IO, 5.798s, 2042 2,322,860 493,120 IFB Ser. 13-128, Class CS, IO, 5.748s, 2043 3,446,410 797,877 IFB Ser. 13-101, Class CS, IO, 5.748s, 2043 2,153,288 496,569 Ser. 374, Class 6, IO, 5 1/2s, 2036 297,876 57,463 Ser. 12-132, Class PI, IO, 5s, 2042 3,705,794 785,442 Ser. 398, Class C5, IO, 5s, 2039 190,648 27,358 Ser. 10-13, Class EI, IO, 5s, 2038 71,757 1,476 Ser. 378, Class 19, IO, 5s, 2035 828,107 158,373 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 1,034,919 268,986 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 8,125,932 1,624,535 Ser. 409, Class 81, IO, 4 1/2s, 2040 3,964,042 689,643 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,186,269 740,507 Ser. 366, Class 22, IO, 4 1/2s, 2035 342,259 25,043 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,607,400 179,402 Ser. 418, Class C24, IO, 4s, 2043 3,016,394 699,661 Ser. 13-41, Class IP, IO, 4s, 2043 2,666,932 502,556 Ser. 13-44, Class PI, IO, 4s, 2043 2,623,896 454,056 Ser. 13-60, Class IP, IO, 4s, 2042 1,876,441 330,645 Ser. 12-96, Class PI, IO, 4s, 2041 2,030,903 351,549 Ser. 406, Class 2, IO, 4s, 2041 1,817,819 384,832 Ser. 406, Class 1, IO, 4s, 2041 1,256,603 270,421 Ser. 409, Class C16, IO, 4s, 2040 2,717,515 496,965 Ser. 418, Class C15, IO, 3 1/2s, 2043 6,275,459 1,417,861 Ser. 12-145, Class TI, IO, 3s, 2042 4,030,672 455,868 Ser. 13-35, Class IP, IO, 3s, 2042 3,372,583 373,487 Ser. 13-53, Class JI, IO, 3s, 2041 2,706,192 347,577 Ser. 13-23, Class PI, IO, 3s, 2041 3,214,000 321,561 Ser. 03-W10, Class 1, IO, 1.083s, 2043 448,102 12,708 Ser. 99-51, Class N, PO, zero %, 2029 19,027 17,124 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.478s, 2037 2,762,042 407,404 IFB Ser. 11-56, Class MI, IO, 6.297s, 2041 2,318,428 537,412 Ser. 13-116, Class SA, IO, 5.998s, 2043 2,202,484 398,848 IFB Ser. 13-129, Class SN, IO, 5.997s, 2043 1,703,695 295,744 IFB Ser. 13-165, Class LS, IO, 5.997s, 2043 1,702,561 325,257 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 3,923,620 705,271 Ser. 13-182, Class LS, IO, 5.987s, 2043 1,769,674 406,896 Ser. 14-58, Class SA, IO, 5.947s, 2044 4,896,345 809,072 Ser. 13-149, Class MS, IO, 5.947s, 2039 3,110,768 528,394 IFB Ser. 12-77, Class MS, IO, 5.947s, 2042 1,729,003 411,728 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 1,454,703 284,104 IFB Ser. 13-99, Class AS, IO, 5.897s, 2043 1,529,060 354,222 IFB Ser. 10-151, Class SA, IO, 5.897s, 2040 1,036,511 184,914 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 2,415,000 580,276 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 2,481,000 595,887 Ser. 13-22, Class IE, IO, 5s, 2043 2,824,051 574,588 Ser. 13-22, Class OI, IO, 5s, 2043 2,617,266 534,961 Ser. 13-3, Class IT, IO, 5s, 2043 2,339,263 479,066 Ser. 13-6, Class IC, IO, 5s, 2043 2,077,300 433,491 Ser. 12-146, Class IO, IO, 5s, 2042 2,085,903 454,998 Ser. 13-6, Class CI, IO, 5s, 2042 1,552,257 307,750 Ser. 13-130, Class IB, IO, 5s, 2040 2,018,067 250,440 Ser. 13-16, Class IB, IO, 5s, 2040 2,974,041 266,601 Ser. 11-41, Class BI, IO, 5s, 2040 1,728,380 193,529 Ser. 10-35, Class UI, IO, 5s, 2040 1,216,159 271,424 Ser. 10-20, Class UI, IO, 5s, 2040 2,248,441 430,194 Ser. 10-9, Class UI, IO, 5s, 2040 14,988,453 3,320,221 Ser. 09-121, Class UI, IO, 5s, 2039 4,812,559 1,100,776 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 4,341,449 927,985 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,499,429 320,503 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,026,803 110,505 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 296,412 53,117 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 4,296,014 819,980 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,028,767 2,098,885 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 4,443,106 988,598 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,713,913 588,125 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,018,387 168,197 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 3,377,138 514,439 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,368,400 157,092 Ser. 14-4, Class IC, IO, 4s, 2044 2,132,599 454,308 Ser. 13-165, Class IL, IO, 4s, 2043 1,571,947 269,573 Ser. 12-56, Class IB, IO, 4s, 2042 1,689,659 386,580 Ser. 12-47, Class CI, IO, 4s, 2042 4,192,546 957,684 Ser. 12-41, Class IP, IO, 4s, 2041 4,216,173 811,614 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 7,620,312 1,308,483 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,579,192 412,268 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,348,041 554,871 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,891,250 775,850 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 6,850,137 1,010,942 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,587,750 614,617 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 3,692,937 858,587 Ser. 06-36, Class OD, PO, zero %, 2036 5,077 4,492 Commercial mortgage-backed securities (18.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 683,000 715,298 FRB Ser. 05-5, Class D, 5.388s, 2045 600,000 610,560 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 318,538 158,313 Ser. 07-5, Class XW, IO, 0.531s, 2051 78,642,481 745,059 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 426,138 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 702,619 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 392,539 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class XW, IO, 0.832s, 2038 17,916,426 284,871 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.744s, 2047 409,000 433,356 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 610,000 617,558 FRB Ser. 05-C3, Class B, 5.029s, 2043 1,720,000 1,678,720 Ser. 13-GC11, Class D, 4.606s, 2046 484,000 451,641 Citigroup Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.924s, 2040 1,531,326 1,531,325 FRB Ser. 12-GC8, Class D, 5.04s, 2045 401,000 401,882 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.321s, 2044 507,000 501,930 Ser. 07-CD5, Class XS, IO, 0.086s, 2044 29,357,951 130,412 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.988s, 2049 962,000 952,380 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.823s, 2044 1,145,000 1,182,212 FRB Ser. 12-CR3, Class E, 4.927s, 2045 790,000 782,384 FRB Ser. 14-CR18, Class D, 4.74s, 2047 1,477,000 1,378,686 FRB Ser. 13-LC6, Class D, 4.432s, 2046 182,000 170,372 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 641,000 602,540 Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.92s, 2039 20,370,811 297,593 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 416,000 429,501 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 591,671 24,259 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.578s, 2044 1,340,000 1,422,409 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.013s, 2020 2,233,355 36,850 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.949s, 2048 2,843,000 2,747,759 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 452,000 453,808 GMAC Commercial Mortgage Securities, Inc. Trust 144A Ser. 04-C3, Class X1, IO, 0.932s, 2041 30,627,337 164,928 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 803,000 806,016 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 846,000 856,555 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 1,213,000 1,264,188 FRB Ser. 11-GC3, Class D, 5.728s, 2044 935,000 987,339 FRB Ser. 11-GC3, Class E, 5s, 2044 577,000 533,274 FRB Ser. GC10, Class D, 4.562s, 2046 707,000 655,601 Ser. 05-GG4, Class XC, IO, 0.879s, 2039 51,734,330 227,631 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.152s, 2030 (Cayman Islands) 379,000 259,615 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 1,054,500 1,118,191 FRB Ser. 06-LDP6, Class B, 5.687s, 2043 793,000 793,000 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,068,000 1,117,554 Ser. 06-LDP8, Class B, 5.52s, 2045 362,000 371,774 FRB Ser. 04-CBX, Class B, 5.021s, 2037 247,000 248,586 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 806,499 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.379s, 2051 568,000 585,715 FRB Ser. 07-CB20, Class C, 6.379s, 2051 410,000 386,372 FRB Ser. 11-C3, Class F, 5.752s, 2046 410,000 413,225 FRB Ser. 12-C8, Class E, 4.823s, 2045 413,000 409,715 FRB Ser. 13-C13, Class D, 4.191s, 2046 722,000 666,412 FRB Ser. 13-C13, Class E, 3.986s, 2046 639,000 502,367 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 808,000 598,162 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 541,000 388,005 Ser. 07-CB20, Class X1, IO, 0.199s, 2051 51,539,346 472,513 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 442,382 462,289 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.922s, 2039 (F) 1,765,000 1,588,509 Ser. 06-C3, Class AJ, 5.72s, 2039 739,000 749,789 Ser. 06-C6, Class E, 5.541s, 2039 750,000 688,800 FRB Ser. 06-C6, Class C, 5.482s, 2039 471,000 462,169 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.855s, 2039 17,614,378 251,569 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 54,598 5 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 395,000 434,619 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.914s, 2037 62,072 1,893 Ser. 07-C5, Class X, IO, 5.964s, 2049 1,121,500 60,000 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 602,000 616,266 Ser. 06-4, Class AJ, 5.239s, 2049 248,000 252,662 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 378,222 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.218s, 2046 243,000 220,481 FRB Ser. 13-C10, Class E, 4.218s, 2046 523,000 454,121 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,142,609 FRB Ser. 06-HQ8, Class D, 5.678s, 2044 598,000 566,127 Ser. 07-HQ11, Class C, 5.558s, 2044 590,000 598,083 Ser. 06-HQ10, Class AJ, 5.389s, 2041 577,000 594,829 Ser. 04-IQ8, Class C, 5.3s, 2040 1,400,000 1,398,179 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,158,297 1,111,965 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,162,817 1,164,189 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 144,750 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 552,146 138,036 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 (F) 609,000 598,923 Ser. 13-C6, Class D, 4.498s, 2046 168,000 155,921 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 1,649,000 1,698,470 FRB Ser. 06-C25, Class AJ, 5.904s, 2043 617,000 641,927 FRB Ser. 05-C20, Class B, 5.41s, 2042 1,423,000 1,451,298 Ser. 07-C34, IO, 0.494s, 2046 15,463,709 187,111 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.59s, 2042 385,000 387,965 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.938s, 2045 462,000 412,936 FRB Ser. 13-LC12, Class D, 4.439s, 2046 803,000 736,855 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 405,000 425,377 FRB Ser. 12-C7, Class E, 5.002s, 2045 400,000 390,563 FRB Ser. 12-C6, Class E, 5s, 2045 534,000 512,053 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 1,753,000 1,657,058 FRB Ser. 13-C15, Class D, 4.634s, 2046 730,000 681,638 FRB Ser. 12-C10, Class D, 4.608s, 2045 675,000 650,219 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 2,524,000 2,116,122 Ser. 14-C19, Class D, 4.234s, 2047 584,000 522,133 Ser. 13-C12, Class E, 3 1/2s, 2048 510,000 393,369 Residential mortgage-backed securities (non-agency) (9.9%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.433s, 2036 391,966 361,118 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 8.412s, 2036 250,000 253,375 FRB Ser. 12-RR10, Class 9A2, 2.663s, 2035 980,000 923,650 Ser. 13-RR1, Class 1A2, 2.476s, 2035 660,000 553,410 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.161s, 2037 192,484 131,851 FRB Ser. 12-RR2, Class 5A12, 6.471s, 2036 575,000 548,550 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 850,000 790,500 FRB Ser. 14-RR2, Class 3A2, 1.083s, 2046 520,000 350,350 FRB Ser. 13-RR11, Class 6A3, 0.322s, 2035 520,000 449,280 Ser. 12-RR11, Class 3A3, zero %, 2036 524,638 371,811 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.515s, 2036 697,194 618,690 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.025s, 2034 44,609 7,126 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 121,717 122,324 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-4, Class 3A2, 2.53s, 2036 634,969 554,010 FRB Ser. 41891, Class 7A2, 2.515s, 2036 800,000 761,728 FRB Ser. 11-12, Class 2A2, 0.522s, 2035 900,000 787,500 Countrywide Alternative Loan Trust Ser. 06-26CB, Class A8, 6 1/4s, 2036 396,750 343,332 Ser. 06-6CB, Class 2A9, 5 3/4s, 2036 438,326 345,182 Ser. 05-46CB, Class A20, 5 1/2s, 2035 506,993 478,363 FRB Ser. 05-38, Class A3, 0.502s, 2035 1,275,522 1,109,703 FRB Ser. 05-59, Class 1A1, 0.483s, 2035 405,421 336,499 FRB Ser. 05-51, Class 1A1, 0.475s, 2035 934,550 813,059 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.552s, 2037 500,000 387,500 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.485s, 2034 412,700 374,641 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 384,009 682,232 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 1,028,000 1,456,907 GSC Capital Corp. Mortgage Trust Ser. 05-11, Class AF3, 4.778s, 2036 $367,818 375,761 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.682s, 2035 384,992 336,291 FRB Ser. 05-3, Class A2, 0.502s, 2035 449,626 403,540 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.542s, 2035 379,404 350,000 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.974s, 2046 1,405,716 989,343 FRB Ser. 07-QH1, Class A1, 0.312s, 2037 1,117,158 962,153 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.194s, 2046 2,138,804 1,967,700 FRB Ser. 06-AR3, Class A1B, 1.124s, 2046 970,233 791,225 FRB Ser. 05-AR11, Class A1C3, 0.662s, 2045 1,653,482 1,459,197 FRB Ser. 05-AR19, Class A1C3, 0.652s, 2045 1,836,113 1,615,780 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 3,851,155 3,398,644 FRB Ser. 05-AR8, Class 2AC2, 0.612s, 2045 1,090,249 979,589 FRB Ser. 05-AR11, Class A1C4, 0.592s, 2045 841,407 736,231 FRB Ser. 05-AR13, Class A1B2, 0.582s, 2045 793,572 718,183 FRB Ser. 05-AR17, Class A1B2, 0.562s, 2045 745,422 655,971 FRB Ser. 05-AR15, Class A1B2, 0.562s, 2045 1,218,899 1,076,653 FRB Ser. 05-AR19, Class A1C4, 0.552s, 2045 623,190 554,638 FRB Ser. 05-AR11, Class A1B3, 0.552s, 2045 1,265,273 1,126,092 FRB Ser. 05-AR8, Class 2AC3, 0.542s, 2045 384,178 343,840 FRB Ser. 05-AR6, Class 2A1C, 0.492s, 2045 351,079 314,215 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.331s, 2047 500,000 370,000 Total mortgage-backed securities (cost $149,206,627) CORPORATE BONDS AND NOTES (32.4%) (a) Principal amount Value Basic materials (2.1%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $421,000 $538,880 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 212,000 227,900 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 110,000 110,275 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 203,962 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 490,000 510,213 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 214,250 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 70,000 70,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 45,000 47,475 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 295,735 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 105,000 114,319 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 131,000 137,223 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 11,000 11,798 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 258,000 281,865 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 153,000 183,983 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 137,000 145,220 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 326,000 339,040 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 317,135 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 215,000 222,525 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 3,000 2,775 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,213 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 400,000 413,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 265,000 301,769 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 229,000 251,900 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 80,000 85,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 119,000 123,260 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 172,050 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 214,500 PQ Corp. 144A sr. notes 8 3/4s, 2018 135,000 146,138 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 130,000 138,450 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 137,000 146,590 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 65,000 73,125 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 110,000 112,200 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 49,000 56,350 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 30,000 32,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 43,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 20,700 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 235,000 262,613 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 14,000 14,910 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 145,000 160,588 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 53,000 54,723 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 132,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 55,000 55,000 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 455,000 490,263 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 419,000 482,898 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A FRN 3.232s, 2019 (Ireland) 200,000 199,500 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 188,000 204,215 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 140,000 152,425 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 88,000 88,660 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 105,591 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 24,000 27,360 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 140,000 149,450 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 215,000 226,825 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 106,000 109,180 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 119,000 123,314 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 262,613 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 184,000 179,216 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 11,000 6,600 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 185,000 185,000 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 149,545 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 $198,000 215,820 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 195,000 192,075 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 342,000 352,260 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 230,000 250,125 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 217,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 270,000 284,850 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 110,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 100,000 105,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 295,000 320,813 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 100,000 144,093 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $140,000 152,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 48,848 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 282,000 303,855 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 49,838 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 295,000 307,169 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 85,000 90,525 Communication services (4.8%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 480,000 511,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 308,394 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 170,344 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 139,515 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 573,000 584,460 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 354,000 357,098 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 53,000 55,849 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 170,000 185,725 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 42,200 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 266,000 277,305 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 85,000 87,763 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 165,000 182,325 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 130,000 127,888 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 346,000 355,965 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 109,000 124,260 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 337,000 350,480 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 156,000 182,520 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 53,625 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 214,000 238,610 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 231,000 264,495 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 378,213 Inmarsat Finance PLC 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 100,000 101,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 80,000 83,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 153,300 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 277,000 299,506 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 418,000 442,558 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 260,000 275,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 143,000 160,160 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 40,000 43,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 17,000 18,573 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 65,000 69,631 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 61,950 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 100,000 86,500 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 146,173 Numericable Group SA 144A sr. notes 6s, 2022 (France) $600,000 624,150 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 168,090 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 317,632 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $180,000 184,950 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 141,000 139,238 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 55,000 58,300 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 585,000 682,988 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 105,000 115,500 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 418,000 506,825 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 225,000 250,313 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 290,000 319,725 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 369,000 400,365 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 75,000 78,938 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 206,000 219,648 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 190,000 201,875 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 455,648 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 100,000 151,035 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 190,028 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 235,000 346,074 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 431,283 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 361,000 543,398 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $349,000 358,598 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 90,795 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 235,000 422,288 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $139,000 138,653 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 360,000 404,550 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 325,000 471,359 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) $200,000 213,500 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) (FWC) EUR 125,000 170,752 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $247,000 284,359 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 119,083 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 90,000 91,238 Consumer cyclicals (5.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 25,000 26,813 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 82,000 93,480 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 110,000 114,400 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 294,525 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 164,000 180,810 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 44,000 48,620 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 185,000 185,231 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 58,000 55,245 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 235,000 248,513 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 95,000 98,344 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 100,000 106,500 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 180,000 193,950 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 140,000 152,775 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 118,000 98,235 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 199,000 205,965 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 103,000 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,563 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 382,000 441,210 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 23,000 23,023 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 283,000 283,283 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 39,000 43,973 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 52,000 52,260 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 105,000 118,650 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 72,000 73,710 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 24,938 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 33,000 36,383 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 135,000 144,450 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 262,000 279,358 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 136,000 146,880 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 335,000 360,963 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 176,000 185,460 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 329,000 348,740 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 200,000 214,500 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 179,000 190,411 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 50,000 51,500 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 105,000 108,150 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 145,000 149,531 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 175,000 180,250 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 65,000 67,113 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 266,000 286,615 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 259,883 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $123,000 112,699 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 122,000 138,705 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 282,000 301,740 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 75,000 76,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 106,181 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 130,000 139,425 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 380,030 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 75,000 76,688 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 290,000 297,250 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 115,000 124,200 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 300,000 341,250 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 85,000 92,013 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 58,919 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 82,800 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 158,000 157,210 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 85,000 87,019 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 117,150 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 143,000 155,870 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 275,000 281,875 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 70,688 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 175,000 195,344 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 162,000 168,480 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 110,000 128,975 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 100,000 111,500 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 525,213 590,208 Navistar International Corp. sr. notes 8 1/4s, 2021 214,000 224,165 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 280,000 305,200 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 95,000 102,363 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 85,000 91,588 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 258,000 267,675 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 50,000 50,375 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 290,000 312,475 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 143,000 158,015 Owens Corning company guaranty sr. unsec. notes 9s, 2019 92,000 115,684 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 190,000 179,550 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 168,400 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 100,000 107,375 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 70,000 71,400 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 168,000 172,620 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 36,313 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 40,000 43,400 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 260,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 92,000 101,775 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 286,000 316,745 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 98,000 104,248 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 24,000 24,150 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 48,000 50,160 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 142,000 147,680 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 227,000 240,053 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 20,000 21,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 296,000 303,400 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,825 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,750 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 110,000 117,975 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 75,000 80,063 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 35,000 34,300 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 69,475 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 326,000 330,075 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 217,000 409,254 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $247,000 251,940 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 156,109 160,792 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 350,000 398,125 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 50,000 52,500 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 89,000 98,679 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 213,500 Consumer staples (1.7%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 455,000 497,088 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 170,000 173,825 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 70,000 70,088 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 100,000 99,750 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 197,340 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 85,000 87,975 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 49,938 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 255,000 253,406 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 123,765 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 101,025 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 135,000 132,300 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 123,000 122,078 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 103,788 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 123,223 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 395,000 417,713 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 152,000 280,871 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 195,600 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 68,088 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 113,000 119,639 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 75,000 78,375 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 345,000 347,156 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 72,695 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 376,250 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 55,000 58,300 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 95,000 104,500 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 140,000 143,150 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 240,000 246,600 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 235,000 267,900 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 60,500 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 145,000 158,775 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 40,000 42,300 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 137,000 142,480 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 334,000 375,750 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 89,000 92,449 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 120,000 128,700 Energy (7.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 144,450 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 160,225 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 249,000 262,695 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 155,000 110,050 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 130,000 133,575 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 192,000 199,200 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 207,000 225,630 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 85,000 87,975 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 31,000 33,054 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 143,000 143,536 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 111,000 111,694 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 296,000 311,910 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 157,850 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 74,952 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $50,000 55,560 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 91,000 94,185 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 105,000 106,969 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 247,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 193,000 207,475 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 94,710 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 164,472 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $46,000 36,685 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 135,313 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 135,000 141,413 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 33,325 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 227,000 232,391 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 130,000 133,900 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 150,000 152,250 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 105,000 107,363 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,497,914 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 176,000 202,641 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 160,000 170,400 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 310,000 335,575 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 170,000 185,513 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 483,000 519,225 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 75,000 79,125 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 150,000 163,500 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 45,000 45,619 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 70,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 121,000 125,840 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 55,000 60,913 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 212,000 219,950 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 332,850 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 169,000 178,295 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 265,000 277,588 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 80,000 4 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 242,000 256,520 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 108,000 114,750 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 225,000 175,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 267,955 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 120,450 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 205,000 223,450 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 200,000 211,500 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 150,000 152,250 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 234,000 257,108 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 925,000 918,063 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 188,750 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 390,000 455,360 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 651,394 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,300,000 1,116,700 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,370,000 1,363,146 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,120,000 1,058,384 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 2,170,000 2,029,601 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 80,000 80,900 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,901,865 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 91,000 101,806 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 117,000 136,890 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 161,250 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 75,000 79,500 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 60,000 60,750 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 190,000 197,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 110,000 113,163 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 100,000 108,500 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 100,000 104,250 Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 100,000 104,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 75,000 81,188 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 415,000 437,306 Sanchez Energy Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 75,000 77,438 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 155,000 170,105 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 20,000 20,500 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 165,000 176,550 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 90,100 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 114,188 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 55,000 53,087 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $55,000 57,200 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 45,824 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 177,000 188,948 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 315,000 345,713 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 480,000 511,200 Financials (3.9%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 140,000 156,450 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 680,825 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 150,000 154,125 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 790,000 814,697 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 59,430 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 135,000 136,350 CIT Group, Inc. sr. unsec. notes 5s, 2023 110,000 112,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 130,000 134,550 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 144,914 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 65,000 66,014 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 230,113 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 178,819 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 111,000 94,905 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 80,000 83,600 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 163,400 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 304,000 329,080 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 205,000 219,606 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 348,000 372,795 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 225,213 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 16,350 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 115,000 128,081 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 55,000 55,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 75,000 81,750 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 215,000 231,663 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 84,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 213,533 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 15,000 16,013 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 190,000 205,913 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 105,000 108,413 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 230,000 262,775 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 52,875 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 225,000 227,813 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 100,000 101,540 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 2,750,000 3,023,350 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 325,000 344,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 500,000 526,500 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 229,000 270,793 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 590,000 610,650 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 159,591 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 25,000 26,500 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 187,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 264,000 271,590 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,054,970 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 113,000 116,814 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 135,000 141,075 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 145,000 149,169 Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 195,000 204,750 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 85,213 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 148,035 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 325,057 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $50,000 51,500 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 173,000 174,730 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 85,000 86,275 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 62,000 65,023 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 80,000 87,600 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 30,000 30,750 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 35,000 37,100 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 200,000 204,500 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 144,430 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $240,000 238,200 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 341,000 614,442 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 $175,000 176,094 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 75,000 76,875 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 130,000 130,325 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 70,000 70,613 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 179,850 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 93,000 94,046 HCA, Inc. sr. notes 6 1/2s, 2020 825,000 926,063 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 55,000 63,525 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 325,000 357,094 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 166,000 176,998 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 88,000 92,400 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 180,000 186,300 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 145,000 158,413 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 239,000 247,365 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 393,000 445,564 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 85,000 91,860 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 130,000 132,777 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 235,000 252,625 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 64,350 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 130,000 134,550 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 230,000 235,175 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 169,200 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 50,500 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 50,313 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 155,000 154,031 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 355,000 395,381 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 231,000 250,635 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 31,875 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 78,469 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,875 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 31,275 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 139,000 149,773 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 188,000 200,220 Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 84,200 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 98,708 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 466,000 466,000 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 45,000 48,431 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 275,000 338,594 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 135,000 157,613 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 260,000 308,425 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 700,000 766,500 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 96,000 103,080 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 151,000 170,630 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 117,425 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 55,000 61,256 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 185,000 200,031 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 170,000 182,325 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 203,250 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 115,000 121,038 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 162,410 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 125,000 133,906 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 200,000 307,079 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 265,000 393,436 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 378,000 449,906 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $158,000 168,468 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 270,000 294,300 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 210,000 214,200 Utilities and power (1.6%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 475,000 553,375 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 157,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 70,000 69,300 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 452,000 490,985 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 48,544 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 35,000 36,838 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 350,000 388,500 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 401,000 501 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 247,000 322,242 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 381,000 36,195 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 595,000 56,525 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 173,250 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 279,000 320,850 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 92,000 98,095 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 50,000 56,375 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 65,000 64,735 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 206,625 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 49,388 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 186,000 192,045 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 785,000 915,781 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 659,706 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 170,000 184,663 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 125,400 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 100,000 99,000 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 200,493 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 90,000 82,125 Total corporate bonds and notes (cost $104,000,477) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $389,301 $440,534 U.S. Government Agency Mortgage Obligations (19.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 (F) 3,400,000 3,690,162 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, December 1, 2039 768,402 844,102 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2044 3,000,000 3,359,063 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 (FWC) 2,316,771 2,540,439 4 1/2s, TBA, July 1, 2044 23,000,000 24,911,875 4s, TBA, July 1, 2044 24,000,000 25,473,749 3 1/2s, TBA, July 1, 2044 1,000,000 1,029,531 3s, TBA, July 1, 2044 5,000,000 4,939,844 Total U.S. government and agency mortgage obligations (cost $66,690,392) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,020,000 $1,883,650 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 5,276,000 5,083,426 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) 1,750,000 1,613,325 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 420,000 458,485 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 1,500 656,338 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $797,000 777,075 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 125,000 121,563 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 600,000 543,000 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 170,000,000 321,088 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 214,250 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 225,000 243,844 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 265,000 291,169 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 165,375 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 436,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 203,000 216,059 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 729,694 707,803 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 7,350,000 8,163,200 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 3,725,000 4,242,460 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,215,000 1,696,627 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $560,000 521,091 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 9,750,000 283,810 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) $200,000 208,000 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 365,000 405,698 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 204,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,671,400 1,938,824 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 2,600,000 2,686,112 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 100,000 101,500 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 68,487 69,976 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) 200,000 205,422 Turkey (Republic of) sr. unsec. bonds 5 3/4s, 2024 (Turkey) 500,000 543,125 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,205,000 1,370,591 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,725,000 1,742,250 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 1,387,325 Total foreign government and agency bonds and notes (cost $36,158,748) SENIOR LOANS (2.2%) (a) (c) Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $105,000 $104,913 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 140,000 139,553 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 87,075 87,075 WR Grace & Co. bank term loan FRN 3s, 2021 106,575 106,202 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 (U) 38,158 38,024 Communication services (0.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 139,000 144,039 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 145,996 146,781 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 75,000 75,094 Consumer cyclicals (1.0%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 22,969 23,099 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.528s, 2018 900,450 839,567 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 70,000 69,029 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 260,000 259,582 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 208,566 208,305 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 423,000 420,885 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 208,439 200,931 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 219,079 218,613 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 100,000 100,050 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 51,606 52,605 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 346,494 345,724 ROC Finance, LLC bank term loan FRN 5s, 2019 129,348 127,166 Travelport, LLC bank term loan FRN 9 1/2s, 2016 264,360 271,696 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 52,684 53,171 Univision Communications, Inc. bank term loan FRN 4s, 2020 216,456 216,186 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 95,000 94,288 Consumer staples (0.2%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 148,628 147,652 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 148,500 149,520 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 85,000 84,894 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 169,250 169,356 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 128,245 128,646 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 139,300 140,127 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 147,556 147,648 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 224,438 224,045 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 80,000 80,533 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 85,000 84,947 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 120,000 118,950 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 123,831 123,661 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B3, 4.727s, 2017 105,000 102,731 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 209,387 209,498 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 64,837 65,102 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 292,788 293,885 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 205,000 205,000 Utilities and power (0.2%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 75,000 75,469 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.651s, 2017 496,516 409,626 Total senior loans (cost $7,349,687) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 353 $353,894 M/I Homes, Inc. Ser. A, $2.438 pfd. 4,100 105,087 Total preferred stocks (cost $302,913) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8425 $16,180,200 $299,819 Total purchased swap options outstanding (cost $195,780) PURCHASED OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $24,000,000 $747,264 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 19,000,000 157,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 19,000,000 157,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 9,000,000 69,111 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 13,000,000 57,044 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 20,000,000 163,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 20,000,000 163,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 20,000,000 162,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 20,000,000 162,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.44 9,000,000 44,667 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.25 9,000,000 38,052 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.09 9,000,000 33,156 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.56 6,000,000 33,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.34 13,000,000 21,437 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.88 7,000,000 21,112 Total purchased options outstanding (cost $2,218,125) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $100,000 $141,688 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 55,000 104,466 Total convertible bonds and notes (cost $209,165) CONVERTIBLE PREFERRED STOCKS (0.0%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 2,100 $136,899 Total convertible preferred stocks (cost $105,000) COMMON STOCKS (0.0%) (a) Shares Value Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 9,978 $998 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 9,978 998 Tribune Co. Class 1C (F) (NON) 40,066 10,017 Total common stocks (cost $65,186) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $2,260 Total warrants (cost $60) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) Shares 4,291,506 $4,291,506 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 (SEG) , (SEGSF) , (SEFCCS) $1,777,000 1,776,730 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 (SEG) (SEGSF)(SEGCCS) 4,362,000 4,361,692 U.S. Treasury Bills with an effective yield of 0.05%, November 13, 2014 (SEG) , (SEGSF) 152,000 151,971 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEG) , (SEGSF) , (SEFCCS) 3,968,000 3,967,218 U.S. Treasury Bills with an effective yield of 0.06%, October 23, 2014 (SEGSF) , (SEFCCS) 240,000 239,971 Total short-term investments (cost $14,789,130) TOTAL INVESTMENTS Total investments (cost $381,291,290) (b) FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $119,767,481) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $38,619 $37,620 $999 Australian Dollar Sell 7/17/14 38,619 37,964 (655) Canadian Dollar Buy 7/17/14 858,317 841,829 16,488 Canadian Dollar Sell 7/17/14 860,940 828,865 (32,075) Chilean Peso Sell 7/17/14 418,409 416,741 (1,668) Colombian Peso Buy 7/17/14 919,429 874,504 44,925 Colombian Peso Sell 7/17/14 919,429 887,850 (31,579) Singapore Dollar Sell 8/20/14 289,201 287,064 (2,137) Barclays Bank PLC Australian Dollar Buy 7/17/14 117,837 109,214 8,623 British Pound Buy 9/17/14 107,066 106,365 701 Canadian Dollar Sell 7/17/14 2,576,823 2,500,873 (75,950) Euro Sell 9/17/14 2,824,586 2,796,935 (27,651) Japanese Yen Sell 8/20/14 513,670 506,380 (7,290) Mexican Peso Buy 7/17/14 843,180 833,348 9,832 Mexican Peso Sell 7/17/14 843,180 841,233 (1,947) New Zealand Dollar Buy 7/17/14 9,968 11,447 (1,479) Norwegian Krone Buy 9/17/14 1,603,418 1,637,588 (34,170) Polish Zloty Buy 9/17/14 360,094 360,657 (563) Singapore Dollar Sell 8/20/14 278,534 276,665 (1,869) South African Rand Sell 7/17/14 510,997 494,675 (16,322) South Korean Won Buy 8/20/14 1,907,824 1,874,976 32,848 Swedish Krona Sell 9/17/14 846,685 845,280 (1,405) Citibank, N.A. Australian Dollar Sell 7/17/14 847,650 846,030 (1,620) Brazilian Real Buy 7/2/14 1,708,441 1,671,517 36,924 Brazilian Real Sell 7/2/14 1,708,441 1,662,071 (46,370) Brazilian Real Buy 10/2/14 1,020,968 1,019,282 1,686 Chilean Peso Sell 7/17/14 507,040 504,656 (2,384) Euro Sell 9/17/14 2,864,170 2,848,346 (15,824) Japanese Yen Sell 8/20/14 866,123 853,919 (12,204) Mexican Peso Buy 7/17/14 353,997 348,240 5,757 New Zealand Dollar Buy 7/17/14 882,751 855,673 27,078 Norwegian Krone Buy 9/17/14 1,679,217 1,695,704 (16,487) Thai Baht Buy 8/20/14 509,090 510,353 (1,263) Thai Baht Sell 8/20/14 509,090 508,181 (909) Credit Suisse International Australian Dollar Sell 7/17/14 856,033 848,009 (8,024) Canadian Dollar Sell 7/17/14 57,989 50,502 (7,487) Euro Sell 9/17/14 3,936,915 3,914,239 (22,676) Indian Rupee Buy 8/20/14 1,350,410 1,359,379 (8,969) Japanese Yen Sell 8/20/14 856,222 851,296 (4,926) Mexican Peso Buy 7/17/14 432,951 423,498 9,453 New Zealand Dollar Buy 7/17/14 1,691,707 1,680,740 10,967 Norwegian Krone Buy 9/17/14 848,802 865,117 (16,315) Singapore Dollar Sell 8/20/14 443,265 440,236 (3,029) South Korean Won Buy 8/20/14 543,592 534,218 9,374 Swedish Krona Sell 9/17/14 785,938 777,275 (8,663) Deutsche Bank AG Australian Dollar Sell 7/17/14 832,390 824,624 (7,766) Canadian Dollar Sell 7/17/14 847,637 816,665 (30,972) Czech Koruna Buy 9/17/14 516,143 513,642 2,501 Czech Koruna Sell 9/17/14 516,143 511,471 (4,672) Euro Sell 9/17/14 2,058,378 2,047,359 (11,019) Japanese Yen Sell 8/20/14 1,267,584 1,249,399 (18,185) New Zealand Dollar Buy 7/17/14 1,718,986 1,676,729 42,257 Norwegian Krone Buy 9/17/14 818,648 837,122 (18,474) Polish Zloty Buy 9/17/14 503,273 500,795 2,478 Swedish Krona Sell 9/17/14 1,711,704 1,698,800 (12,904) Swiss Franc Sell 9/17/14 446,503 439,910 (6,593) Goldman Sachs International Australian Dollar Sell 7/17/14 5,651 7,947 2,296 Canadian Dollar Buy 7/17/14 878,458 848,782 29,676 Canadian Dollar Sell 7/17/14 878,458 847,981 (30,477) Euro Sell 9/17/14 2,977,991 2,956,775 (21,216) Japanese Yen Sell 8/20/14 855,469 843,286 (12,183) Norwegian Krone Buy 9/17/14 828,417 846,559 (18,142) Swedish Krona Sell 9/17/14 1,706,620 1,710,400 3,780 HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 795,749 779,439 (16,310) British Pound Buy 9/17/14 189,675 188,475 1,200 British Pound Sell 9/17/14 189,675 185,697 (3,978) Canadian Dollar Buy 7/17/14 431,500 424,481 7,019 Canadian Dollar Sell 7/17/14 431,500 415,986 (15,514) Euro Sell 9/17/14 2,358,478 2,343,353 (15,125) Indonesian Rupiah Buy 8/20/14 994,667 1,019,525 (24,858) Indonesian Rupiah Sell 8/20/14 994,667 1,006,798 12,131 Japanese Yen Sell 8/20/14 42,545 41,940 (605) Swedish Krona Sell 9/17/14 884,431 888,387 3,956 JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/14 852,359 834,279 (18,080) Brazilian Real Buy 7/2/14 851,052 831,116 19,936 Brazilian Real Sell 7/2/14 851,052 849,514 (1,538) Brazilian Real Sell 10/2/14 1,808 7,617 5,809 British Pound Buy 9/17/14 1,156,693 1,134,726 21,967 Canadian Dollar Sell 7/17/14 36,910 24,849 (12,061) Euro Sell 9/17/14 2,613,653 2,596,888 (16,765) Hungarian Forint Sell 9/17/14 293,028 296,319 3,291 Indian Rupee Buy 8/20/14 1,341,539 1,348,410 (6,871) Japanese Yen Sell 8/20/14 435,430 425,966 (9,464) Mexican Peso Buy 7/17/14 450,022 443,091 6,931 New Taiwan Dollar Sell 8/20/14 1,031,871 1,025,446 (6,425) New Zealand Dollar Buy 7/17/14 869,898 834,929 34,969 Norwegian Krone Buy 9/17/14 1,639,635 1,680,567 (40,932) Russian Ruble Sell 9/17/14 292,918 283,119 (9,799) Swedish Krona Sell 9/17/14 1,674,916 1,672,478 (2,438) Thai Baht Buy 8/20/14 1,780 1,783 (3) Thai Baht Sell 8/20/14 1,780 1,782 2 State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 859,047 853,313 5,735 Australian Dollar Sell 7/17/14 862,721 844,341 (18,380) Brazilian Real Buy 7/2/14 5,034,567 4,996,477 38,090 Brazilian Real Sell 7/2/14 3,380,990 3,387,052 6,062 British Pound Buy 9/17/14 117,499 115,315 2,184 Canadian Dollar Sell 7/17/14 10,587 3,462 (7,125) Chilean Peso Buy 7/17/14 853,510 859,068 (5,557) Chilean Peso Sell 7/17/14 862,836 835,946 (26,890) Euro Sell 9/17/14 3,344,522 3,324,584 (19,938) Japanese Yen Sell 8/20/14 1,411,413 1,395,777 (15,636) Mexican Peso Buy 7/17/14 843,627 832,634 10,993 Mexican Peso Sell 7/17/14 843,627 845,531 1,904 New Taiwan Dollar Sell 8/20/14 515,813 513,627 (2,186) New Zealand Dollar Buy 7/17/14 877,767 850,049 27,718 Norwegian Krone Buy 9/17/14 1,650,933 1,681,136 (30,203) Singapore Dollar Sell 8/20/14 640,877 636,540 (4,337) Swedish Krona Sell 9/17/14 838,610 828,925 (9,685) UBS AG Canadian Dollar Sell 7/17/14 558,814 533,349 (25,465) Euro Sell 9/17/14 1,600,352 1,591,729 (8,623) Japanese Yen Sell 8/20/14 844,019 837,953 (6,066) Mexican Peso Buy 7/17/14 187,701 184,487 3,214 Mexican Peso Sell 7/17/14 187,701 186,825 (876) Singapore Dollar Sell 8/20/14 131,608 131,261 (347) WestPac Banking Corp. Australian Dollar Buy 7/17/14 897,573 874,076 23,497 Australian Dollar Sell 7/17/14 897,573 884,895 (12,678) British Pound Buy 9/17/14 875,515 870,034 5,481 British Pound Sell 9/17/14 875,515 857,031 (18,484) Canadian Dollar Buy 7/17/14 871,994 846,621 25,373 Canadian Dollar Sell 7/17/14 871,994 840,635 (31,359) Euro Sell 9/17/14 2,542,839 2,527,640 (15,199) Japanese Yen Sell 8/20/14 861,686 854,656 (7,030) New Zealand Dollar Buy 7/17/14 869,723 858,143 11,580 New Zealand Dollar Sell 7/17/14 869,723 842,610 (27,113) Total FUTURES CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 3 $340,798 Sep-14 $6,009 Euro-Bobl 5 yr (Long) 42 7,368,835 Sep-14 46,451 Euro-Bund 10 yr (Short) 59 11,876,749 Sep-14 (174,689) Euro-Buxl 30 yr (Short) 10 1,843,900 Sep-14 (41,932) Euro-Dollar 90 day (Short) 378 93,829,050 Sep-15 (37,820) Japanese Government Bond 10 yr (Short) 10 14,377,375 Sep-14 (58,284) Japanese Government Bond 10 yr Mini (Long) 4 575,056 Sep-14 2,274 U.S. Treasury Bond 30 yr (Short) 241 33,062,188 Sep-14 (160,568) U.S. Treasury Note 5 yr (Long) 110 13,140,703 Sep-14 (16,537) U.S. Treasury Note 10 yr (Short) 230 28,789,531 Sep-14 (11,218) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/14 (premiums $1,841,118) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 $16,180,200 $123,617 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 16,180,200 201,282 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 25,732,400 236,995 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.515 23,399,800 73,709 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 12,866,200 120,042 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 1,178,962 Total WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums $2,050,781) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $24,000,000 $523,272 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 24,000,000 317,304 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 19,000,000 91,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 19,000,000 91,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 19,000,000 50,540 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 19,000,000 50,540 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 9,000,000 34,290 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 13,000,000 26,091 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 9,000,000 18,216 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/99.31 13,000,000 11,141 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 20,000,000 94,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 20,000,000 94,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 20,000,000 51,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 20,000,000 51,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 20,000,000 92,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 20,000,000 92,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 20,000,000 50,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 20,000,000 50,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.44 9,000,000 16,362 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.25 9,000,000 13,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.56 6,000,000 12,498 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.09 9,000,000 10,476 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.34 13,000,000 7,254 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.88 7,000,000 7,245 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.44 9,000,000 5,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.25 9,000,000 4,464 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.56 6,000,000 4,344 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.09 9,000,000 3,690 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.88 7,000,000 2,177 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.34 13,000,000 1,976 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 $4,498,000 $(44,980)$(40,976) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 4,498,000 43,29322,040 Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/Oct-17 (Purchased) Oct-14/1.56 82,515,000 (499,215)(382,870) 1.03/6 month EUR-EURIBOR-Reuters/Oct-17 (Written) Oct-14/1.03 EUR 66,012,000 226,421308,231 JPMorgan Chase Bank N.A. (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 $4,498,000 (47,229)(43,271) (1.115)/3 month USD-LIBOR-BBA/Oct-16 (Purchased) Oct-14/1.115 33,006,000 (99,843)(80,865) 0.862/6 month EUR-EURIBOR-Reuters/Oct-16 (Written) Oct-14/0.862 EUR 24,754,000 42,75057,284 (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 $4,498,000 44,75514,214 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable $11,826,719) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July 1, 2044 $11,000,000 7/14/14 $11,914,375 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 7,020,000 $— 6/23/24 2.7425% 3 month CAD-BA-CDOR $(45,666) MYR 9,720,000 — 3/19/19 4.0275% 3 month MYR-KLIBOR-BNM 3,195 Citibank, N.A. NZD 3,911,000 — 5/20/17 3 month NZD-BBR-FRA 4.125% (18,786) NZD 6,040,000 — 5/21/17 3 month NZD-BBR-FRA 4.115% (30,373) Credit Suisse International NZD 5,011,000 — 6/24/17 4.33% 3 month NZD-BBR-FRA 4,791 Deutsche Bank AG BRL 14,073,818 — 1/2/17 BZDIOVRA - 34,333 BRL 13,996,888 — 1/2/17 BZDIOVRA - 23,629 MYR 9,720,000 — 3/19/19 4.035% 3 month MYR-KLIBOR-BNM 2,213 PLN 9,968,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (221,065) PLN 4,970,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (113,199) PLN 4,165,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (84,575) Goldman Sachs International CAD 2,722,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR (291) EUR 43,654,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (18,104) EUR 43,654,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (138,622) EUR 43,654,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (17,958) EUR 43,654,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (141,682) EUR 43,654,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (31,920) EUR 43,654,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (123,661) JPMorgan Chase Bank N.A. CAD 2,353,000 — 2/6/24 3 month CAD-BA-CDOR 2.855% 57,337 HUF 150,000,000 — 2/4/19 4.79% 6 month HUF-BUBOR-REUTERS (63,006) HUF 300,000,000 — 2/5/19 4.7275% 6 month HUF-BUBOR-REUTERS (121,920) HUF 416,000,000 — 2/11/19 4.41% 6 month HUF-BUBOR-REUTERS (141,095) HUF 581,000,000 — 6/16/16 6 month HUF-BUBOR-REUTERS 2.50% 3,438 HUF 962,000,000 — 6/13/16 6 month HUF-BUBOR-REUTERS 2.56% 10,431 HUF 381,800,000 — 6/17/16 6 month HUF-BUBOR-REUTERS 2.5% 2,242 JPY 2,402,400,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 123,237 JPY 511,900,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 330,165 MXN 77,940,000 — 5/9/24 1 month MXN-TIIE-BANXICO 6.295% 118,928 MXN 26,620,000 — 5/3/24 1 month MXN-TIIE-BANXICO 6.25% 34,269 MXN 25,980,000 — 5/9/24 1 month MXN-TIIE-BANXICO 6.29% 38,820 NZD 1,208,000 — 5/20/17 3 month NZD-BBR-FRA 4.145% (5,207) NZD 6,148,000 — 6/26/17 4.365% 3 month NZD-BBR-FRA 1,233 Total $— $(528,869) CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $148,980,000 (E) $724,751 9/17/16 3 month USD-LIBOR-BBA 1.00% $(145,591) 70,458,000 (E) 1,048,175 9/17/19 3 month USD-LIBOR-BBA 2.25% (428,695) 3,383,000 (E) (140,797) 9/17/24 3 month USD-LIBOR-BBA 3.25% 29,861 2,854,000 (E) (311,038) 9/17/44 3 month USD-LIBOR-BBA 4.00% 63,786 72,470,000 (E) 233,407 6/17/17 3 month USD-LIBOR-BBA 1.617% (185,471) 19,185,000 (E) 7,818 6/15/19 3 month USD-LIBOR-BBA 2.64% (100,616) 12,900,000 (E) (130) 6/19/24 3.812% 3 month USD-LIBOR-BBA (80,046) 29,472,000 (E) (164) 6/17/17 1.331% 3 month USD-LIBOR-BBA (3,671) 33,890,000 (E) 316,808 9/17/19 3 month USD-LIBOR-BBA 2.15% (229,329) 21,415,000 (E) (62,184) 9/17/16 3 month USD-LIBOR-BBA 0.90% 20,200 EUR 4,050,000 (E) 44,944 9/17/16 6 month EUR-EURIBOR-REUTERS 0.75% (1,617) EUR 624,000 (E) 33,787 9/17/19 1.50% 6 month EUR-EURIBOR-REUTERS 246 EUR 3,979,000 (E) 347,512 9/17/24 6 month EUR-EURIBOR-REUTERS 2.25% (49,919) EUR 1,000 (E) (143) 9/17/44 6 month EUR-EURIBOR-REUTERS 2.75% 31 EUR 9,500,000 (171) 6/17/24 6 month EUR-EURIBOR-REUTERS 1.609% 222,646 EUR 9,500,000 (93) 6/17/24 6 month EUR-EURIBOR-REUTERS 1.622% 238,985 EUR 2,360,000 (E) (272,046) 9/17/34 6 month EUR-EURIBOR-REUTERS 2.75% 80,400 GBP 12,698,000 (E) (26,519) 9/17/16 6 month GBP-LIBOR-BBA 1.50% (23,911) GBP 6,408,000 (E) 51,092 9/17/19 6 month GBP-LIBOR-BBA 2.25% 39,237 JPY 32,455,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 6,710 JPY 63,551,000 (21) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 12,534 JPY 1,780,000,000 (70) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 60,628 JPY 389,500,000 (68) 3/14/44 6 month JPY-LIBOR-BBA 1.795% (77,790) JPY 31,464,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 6,610 $11,699,900 (83,809) 7/2/24 2.6025% 3 month USD-LIBOR-BBA (71,686) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $5,725,668 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools $827 1,556,420 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (225) 2,923,000 (E) — 6/24/24 (2.865%) USA Non Revised Consumer Price Index- Urban (CPI-U) (2,514) 3,801,000 (E) — 6/24/24 (2.865%) USA Non Revised Consumer Price Index- Urban (CPI-U) (3,267) Barclays Bank PLC 318,624 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,903 530,171 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (300) 577,718 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,264 521,831 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,918 7,321,057 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,134) 1,673,950 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,774) 218,778 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,426 450,242 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,243 2,701,454 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,460 626,432 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (670) 1,461,940 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,536) 1,717,224 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,184 520,329 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,770 67,584 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (44) 231,875 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,185 292,248 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,389 1,350,727 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,730 1,219,935 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,123) 1,298,388 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 14,398 246,756 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,249 1,912,533 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 17,824 7,401,535 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 69,757 1,615,920 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,230 279,143 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,544 904,979 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,246 656,063 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,978 1,236,247 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 178 3,699,336 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,600) 702,728 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,029) 3,532,194 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 510 565,222 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,416) 282,658 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,208) 282,658 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,208) 567,195 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,432) 1,473,129 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (11,510) 567,195 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,432) 329,999 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (186) 839,418 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 888 505,602 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 535 509,674 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 4,804 640,910 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 678 1,175,311 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,863) 1,012,647 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (658) 145,259 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (94) 1,132,417 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (8,848) 153,221 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (895) 2,288,582 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,141) 4,150,000 — 3/20/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) 34,993 20,003,000 — 3/20/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (195,929) 3,440,000 — 3/21/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) 29,051 3,169,000 — 6/24/16 (2.24%) USA Non Revised Consumer Price Index- Urban (CPI-U) (1,965) Citibank, N.A. 1,050,416 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,900 2,251,212 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,217 1,965,308 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,522 1,695,930 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 245 2,200,059 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 318 20,115,000 — 3/27/16 1.7475% USA Non Revised Consumer Price Index- Urban (CPI-U) (212,817) 4,173,000 — 3/27/24 (2.4825%) USA Non Revised Consumer Price Index- Urban (CPI-U) 44,785 EUR 8,270,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (51,525) EUR 4,310,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 51,227 Credit Suisse International $900,485 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,487 740,645 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,325) 1,935,854 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 280 1,856,840 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 268 3,250,705 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 469 1,544,897 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 223 1,412,461 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,494 1,427,268 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,077) 1,582,152 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,628) 1,469,723 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,555 1,316,496 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (190) 3,218,402 6,537 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,606 EUR 2,380,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP excluding tobacco (8,832) EUR 8,270,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (44,164) EUR 4,310,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 45,089 EUR 2,380,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP excluding tobacco (9,027) GBP 2,015,000 — 3/20/19 3.05% GBP Non-revised UK Retail Price Index 9,176 GBP 2,015,000 — 3/25/19 3.0413% GBP Non-revised UK Retail Price Index 7,628 Deutsche Bank AG $740,645 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,325) 7,875,000 — 6/27/16 (2.25%) USA Non Revised Consumer Price Index- Urban (CPI-U) (6,064) 2,137,000 — 7/1/16 (2.23%) USA Non Revised Consumer Price Index- Urban (CPI-U) (620) 26,937,000 — 6/25/16 (2.24%) USA Non Revised Consumer Price Index- Urban (CPI-U) (13,846) Goldman Sachs International 864,690 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (925) 334,123 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (217) 1,316,073 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (744) 1,316,073 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (744) 3,882,409 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (561) 3,560,178 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (514) 508,916 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,972) 191,179 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,116) 6,628,573 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (957) 1,669,592 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (241) 46,657 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (50) 397,735 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (425) 919,259 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,954) 418,099 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (447) 836,199 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (894) 25,089 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (16) 3,358,333 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,896) 359,213 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,097) 697,132 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,070) 430,963 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,516) 33,144 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (194) 88,322 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (516) 3,070,458 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,735) 2,376,607 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (343) 2,674,672 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,512) 712,365 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (103) 6,724,000 (E) — 6/19/24 (2.83%) USA Non Revised Consumer Price Index- Urban (CPI-U) (1,883) JPMorgan Chase Bank N.A. 4,099,008 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,314) 2,592,251 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (374) 2,344,178 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,324) Total $6,537 (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $16,587 $291,000 5/11/63 300 bp $22,087 CMBX NA BBB- Index BBB-/P 17,409 282,000 5/11/63 300 bp 22,739 CMBX NA BBB- Index BBB-/P 8,497 141,000 5/11/63 300 bp 11,162 CMBX NA BBB- Index BBB-/P 4,375 64,000 5/11/63 300 bp 5,584 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 33,591 303,000 5/11/63 300 bp 39,317 Credit Suisse International CMBX NA BBB- Index BBB-/P 28,890 704,000 5/11/63 300 bp 42,196 CMBX NA BBB- Index BBB-/P 31,881 416,000 5/11/63 300 bp 39,744 CMBX NA BBB- Index BBB-/P 10,467 344,000 5/11/63 300 bp 16,969 CMBX NA BBB- Index BBB-/P 6,043 343,000 5/11/63 300 bp 12,526 CMBX NA BBB- Index BBB-/P 27,130 340,000 5/11/63 300 bp 33,556 CMBX NA BBB- Index BBB-/P 26,325 340,000 5/11/63 300 bp 32,751 CMBX NA BBB- Index BBB-/P 22,366 340,000 5/11/63 300 bp 28,792 CMBX NA BBB- Index BBB-/P 37,060 328,000 5/11/63 300 bp 43,259 CMBX NA BBB- Index BBB-/P 4,963 323,000 5/11/63 300 bp 11,067 CMBX NA BBB- Index BBB-/P 20,979 288,000 5/11/63 300 bp 26,423 CMBX NA BBB- Index BBB-/P 3,135 270,000 5/11/63 300 bp 8,238 CMBX NA BBB- Index BBB-/P 20,934 263,000 5/11/63 300 bp 25,905 CMBX NA BBB- Index BBB-/P 2,851 149,000 5/11/63 300 bp 5,667 CMBX NA BB Index — 2,240 112,000 5/11/63 (500 bp) (530) CMBX NA BB Index — (914) 119,000 5/11/63 (500 bp) (3,857) CMBX NA BB Index — (1,140) 119,000 5/11/63 (500 bp) (4,083) CMBX NA BB Index — (1,095) 120,000 5/11/63 (500 bp) (4,063) CMBX NA BB Index — 3,449 223,000 5/11/63 (500 bp) (2,067) CMBX NA BB Index — 5,994 227,000 5/11/63 (500 bp) 380 CMBX NA BB Index — 2,409 233,000 5/11/63 (500 bp) (3,354) CMBX NA BB Index — (4,646) 266,000 5/11/63 (500 bp) (11,225) CMBX NA BB Index — (1,881) 360,000 5/11/63 (500 bp) (10,786) CMBX NA BB Index — (5,120) 264,000 5/11/63 (500 bp) (11,650) CMBX NA BBB- Index BBB-/P (10,067) 520,000 5/11/63 300 bp (239) CMBX NA BBB- Index BBB-/P 12,140 281,000 5/11/63 300 bp 17,451 CMBX NA BBB- Index BBB-/P 6,401 269,000 5/11/63 300 bp 11,485 CMBX NA BBB- Index BBB-/P 907 262,000 5/11/63 300 bp 5,859 CMBX NA BBB- Index BBB-/P (4,715) 261,000 5/11/63 300 bp 218 CMBX NA BBB- Index BBB-/P 181 261,000 5/11/63 300 bp 5,114 CMBX NA BBB- Index BBB-/P 10,720 224,000 5/11/63 300 bp 14,954 CMBX NA BBB- Index — (13,892) 296,000 1/17/47 (300 bp) (14,306) CMBX NA BBB- Index — (17,005) 301,000 1/17/47 (300 bp) (17,426) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 CC/F 82,444 705,000 3/20/17 500 bp (140,612) Goldman Sachs International CMBX NA BB Index — 2,532 112,000 5/11/63 (500 bp) (238) CMBX NA BB Index — (1,143) 119,000 5/11/63 (500 bp) (4,086) CMBX NA BBB- Index BBB-/P (4,349) 261,000 5/11/63 300 bp 584 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit NZD New Zealand Dollar PLN Polish Zloty RUB Russian Ruble Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $337,363,553. (b) The aggregate identified cost on a tax basis is $387,476,426, resulting in gross unrealized appreciation and depreciation of $20,009,401 and $2,976,249, respectively, or net unrealized appreciation of $17,033,152. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,442,892 $104,899,654 $109,051,040 $5,547 $4,291,506 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $38,158, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrower: Borrower Unfunded commitments WR Grace & Co. $38,158 Totals At the close of the reporting period, the fund maintained liquid assets totaling $169,897,137 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.7% Greece 3.5 Russia 3.1 Argentina 2.5 Venezuela 1.7 United Kingdom 1.3 Luxembourg 1.2 Brazil 1.0 Canada 0.9 Mexico 0.7 Indonesia 0.6 Ukraine 0.5 Germany 0.5 Turkey 0.5 Other 2.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk and to gain exposure to interest rates . The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements, that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements, that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,041,037 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,964,677 and may include amounts related to unsettled agreements. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount, have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals — — 10,017 Energy — — 1,996 Total common stocks — — Convertible bonds and notes $— $246,154 $— Convertible preferred stocks 136,899 — — Corporate bonds and notes — 109,465,193 4 Foreign government and agency bonds and notes 39,502,961 Mortgage-backed securities — 163,031,956 — Preferred stocks — 458,981 — Purchased options outstanding — 2,031,083 — Purchased swap options outstanding — 299,819 — Senior loans — 7,303,868 — U.S. government and agency mortgage obligations — 67,229,299 — Warrants — 2,260 — Short-term investments 4,291,506 10,497,582 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(522,772) $— Futures contracts (446,314) — — Written options outstanding — (1,883,100) — Written swap options outstanding — (1,934,607) — Forward premium swap option contracts — (146,213) — TBA sale commitments — (11,914,375) — Interest rate swap contracts — (3,056,361) — Total return swap contracts — (194,981) — Credit default contracts — (131,428) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $148,707 $280,135 Foreign exchange contracts 577,684 1,100,456 Equity contracts 2,260 — Interest rate contracts 5,639,482 10,970,156 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$96,300,000 Purchased swap option contracts (contract amount)$153,700,000 Written TBA commitment option contracts (contract amount) (Note 3)	$192,600,000 Written swap option contracts (contract amount)$210,800,000 Futures contracts (number of contracts)	800 Forward currency contracts (contract amount)$227,800,000 OTC interest rate swap contracts (notional)$631,600,000 Centrally cleared interest rate swap contracts (notional)$1,215,500,000 OTC total return swap contracts (notional)$284,400,000 OTC credit default contracts (notional)$10,400,000 Centrally cleared credit default contracts (notional)$1,500,000 Warrants (number of warrants)20 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $3,195 $— $— $— $4,791 $60,175 $— $— $720,100 $— $— $— $— 788,261 Centrally cleared interest rate swap contracts§ — — 805,547 — 805,547 OTC Total return swap contracts*# 827 292,335 — 146,214 80,738 — 520,114 OTC Credit default contracts*# 14,704 5,726 — — 123,344 — 4,933 — 148,707 Futures contracts§ — 8,580 — — — 8,580 Forward currency contracts# 62,412 52,004 — 71,445 29,794 47,236 35,752 24,306 92,904 — 92,686 3,214 65,931 577,684 Forward premium swap option contracts# — — — 22,040 — — 308,231 — 71,498 — 401,769 Purchased swap options# 299,819 — 299,819 Purchased options# — 2,031,083 — 2,031,083 Repurchase agreements — Total Assets $380,957 $350,065 $805,547 $239,699 $238,667 $107,411 $348,916 $24,306 $2,915,585 $8,580 $92,686 $3,214 $65,931 $5,581,564 Liabilities: OTC Interest rate swap contracts*# 45,666 — — 49,159 — 418,839 472,238 — 331,228 — 1,317,130 Centrally cleared interest rate swap contracts§ — — 908,769 — 908,769 OTC Total return swap contracts*# 6,006 308,995 — 264,342 77,243 24,855 29,642 — 4,012 — 715,095 OTC Credit default contracts*# — 51,366 223,056 5,713 — 280,135 Futures contracts§ — 97,261 — — — 97,261 Forward currency contracts# 68,114 168,646 — 97,061 80,089 110,585 82,018 76,390 124,376 — 139,937 41,377 111,863 1,100,456 Forward premium swap option contracts# — — — 40,976 — — 382,870 — 124,136 — 547,982 Written swap options# 561,894 — 1,372,713 — 1,934,607 Written options# — 1,883,100 — 1,883,100 Total Liabilities $681,680 $477,641 $908,769 $451,538 $208,698 $777,335 $972,481 $76,390 $3,839,565 $97,261 $139,937 $41,377 $111,863 $8,784,535 Total Financial and Derivative Net Assets $(300,723) $(127,576) $(103,222) $(211,839) $29,969 $(669,924) $(623,565) $(52,084) $(923,980) $(88,681) $(47,252) $(38,163) $(45,932) $(3,202,972) Total collateral received (pledged)##† $(249,972) $(127,576) $— $(211,839) $— $(664,960) $(623,565) $— $(827,891) $— $— $— $— Net amount $(50,751) $— $(103,222) $— $29,969 $(4,964) $— $(52,084) $(96,089) $(88,681) $(47,252) $(38,163) $(45,932) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
